Motion by appellant for reargument of his motion for leave to dispense with printing and for assignment of counsel, granted. On *517reargument, order of this court, dated March 28, 1960, vacated, and motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, commencing January 30, 1961; the appeal is ordered on the calendar for said term. Motion for assignment of counsel denied. It appears from the motion papers that appellant either has in his possession a copy of the original papers to be used in the consideration of this appeal or has full knowledge of the contents of such papers. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.